Exhibit 10.2


EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”), dated as of August 1, 2015 (the
“Effective Date”) is entered into by and among Boston Omaha Corporation, a
Delaware corporation (the “Company”) and Adam K. Peterson (“Executive”).


For other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Executive hereby agree as follows:


ARTICLE I
EMPLOYMENT, POSITION, DUTIES, AUTHORITY AND TERM


1.01           Employment.  The Company agrees to, and does hereby, continue to
employ Executive, and Executive agrees to, and does hereby accept such continued
employment, upon the terms and subject to the conditions set forth in this
Agreement.


1.02           Position, Duties and Authority.  During the Term, Executive shall
serve as Co- Chief Executive Officer of the Company and shall report directly to
the Company’s Board of Directors (the “Board”) and shall have such customary
responsibilities, duties, power and authority (consistent with Executive’s
position as Co-Chief Executive Officer of the Company and reasonably related to
the Company’s business) as shall be determined from time to time by the
Board.  Executive shall devote such of Executive’s business time, attention,
skill and efforts to the business and affairs of the Company as reasonably
determined by the Executive (it being acknowledged that the Executive is not
anticipated to spend his full time and efforts on behalf of the Company and the
Company acknowledging that the Executive currently is the Manager of The
Magnolia Group, LLC).  Subject to that certain Agreement Regarding Assignment of
Inventions, Confidentiality and Non-Solicitation by and between Executive and
the Company and attached hereto as Exhibit A (the “Employee NDA”), Executive may
engage in other business, personal, charitable, and similar types of activities
to the extent that such activities do not materially inhibit or prohibit the
performance of Executive’s duties hereunder or materially inhibit or conflict
with the business of the Company.


1.03           Term of Employment.  Subject to earlier termination pursuant to
Article III, Executive’s employment pursuant to this Agreement shall continue
until the first anniversary of the date hereof (the “Initial Term”) and shall
automatically renew for successive one-year terms thereafter (each a “Renewal
Term,” and together with the Initial Term, the “Term”) unless either party
hereto delivers written notice of termination to the other at least sixty (60)
days prior to the end of the Initial Term or any Renewal Term, as the case may
be.




ARTICLE II
COMPENSATION, BENEFITS AND EXPENSES


2.01           Compensation and Benefits.  For all services rendered by
Executive in any capacity during the Term, including, without limitation,
services as an officer, director or member of any committee of the Company, or
any subsidiary or  affiliate, Executive shall be compensated by the Company as
follows (subject, in each case, to the provisions of Article III below):


(A)           Base Salary.   The Executive will serve for a Base Salary equal to
the federal

 
1

--------------------------------------------------------------------------------

 

minimum wage for the period through December 31, 2015.  Commencing January 1,
2016, the Executive will receive a Base Salary at the rate of $275,000 per
annum, payable in accordance with the Company’s payroll payment policy as in
effect from time to time.


(B)           Annual Bonuses.  During the Term, Executive shall be eligible to
participate in the Management Incentive Bonus Plan attached hereto as Exhibit B
(the “MIBP”). Any payments due under the MIBP paid hereunder will be paid in the
payroll period next following the Board’s approval of such MIBP Payment and
shall be conditioned on the Executive’s continued employment with the Company as
of the date of the end of the fiscal year in which the MIBP is determined. The
MIBP shall only become effective at such time as the MIBP is approved by a vote
of the majority of the Company’s directors who are deemed to be “disinterested
directors” within the meanings of Section 144(a)(1) of the Delaware General
Corporation Law (the “DGCL”) or the MIBP is approved by the vote of the
Company’s stockholders under Section 144(a)(2) excluding the vote of any
stockholders eligible to receive a benefit under the MIBP or any “affiliate” of
such stockholder (including, for the avoidance of doubt, each of Magnolia
Capital Fund, L.P. and Boulderado Capital, LLC).
 
(C)            General Benefits.    Commencing January 1, 2016, the Executive
shall be entitled to such benefits as the Company provides to its employees
generally.


2.02           Expenses.  The Company shall reimburse Executive for all
reasonable out-of-pocket expenses Executive incurred during the Term in
connection with the performance of Executive’s duties under this Agreement,
according to the Company’s expense and reimbursement policies in effect from
time to time.


2.03           Withholding and Deduction.  All payments to Executive pursuant to
this Agreement are subject to applicable withholding and deduction requirements.


ARTICLE III
TERMINATION


3.01           Events of Termination.  This Agreement and Executive’s employment
hereunder shall terminate upon the occurrence of any one or more of the
following events:
 
(A)           Death. In the event of Executive’s death, this Agreement and
Executive’s employment hereunder shall automatically terminate effective as of
the date and time of death.
 
(B)           Disability. To the extent permitted by law, in the event of
Executive’s medically determined physical or mental disability as a result of
which Executive is unable to perform Executive’s material duties under this
Agreement for a period of at least one hundred twenty (120) consecutive days in
any twelve (12)-month period or one hundred fifty (150) non-consecutive days in
any twelve (12)-month period, and which cannot be reasonably accommodated by the
Company without undue hardship (“Disability”), the Company may terminate this
Agreement and Executive’s employment hereunder upon at least thirty (30) days’
prior written notice to Executive.
 
(C)           Termination by the Company for Cause. The Company may, at its
option, terminate this Agreement and Executive’s employment hereunder for Cause
(as defined herein) upon giving notice of termination to Executive (following
the expiration of the applicable cure period, if any) which notice specifies
 

 
2

--------------------------------------------------------------------------------

 

that the Company deems such termination to be for “Cause” hereunder and
specifies in reasonable detail the grounds for such “Cause.”  Executive’s
employment shall terminate on the date on which such notice shall be given.  For
purposes hereof, “Cause” shall mean (a) Executive’s conviction of, guilty or
nolo contendere plea to, or confession of guilt of, a felony or act involving
moral turpitude or fraud; (b) Executive’s willful and continued breach of this
Agreement or the Employee NDA; (c) Executive’s material, knowing and intentional
failure to comply with applicable laws with respect to the execution of the
Company’s business operations; (d) Executive’s failure to perform his assigned
duties for the Company or willful and continued breach of the Company’s written
policies and failure to remedy such nonperformance or beach within thirty (30)
days following written notice from the Board to Executive notifying him of such
failure or breach; or (e) Executive’s theft, fraud, embezzlement, dishonesty or
similar conduct which is or is likely to be injurious to the business or
reputation of the Company or any subsidiary of the Company.
 
(D)           Without Cause by the Company.  The Company may, at its option, at
any time terminate Executive’s employment for no reason or for any reason
whatsoever (other than for Cause or due to death or Disability), provided that
in such event the Company shall be obligated to pay Executive the Severance
Payments (as defined below).
 
(E)           Termination By Executive.  Executive may terminate this Agreement
and Executive’s employment hereunder at any time with notice to the Company,
either with Good Reason or without Good Reason.  For purposes hereof, “Good
Reason” shall mean any of the following: (i) a substantial diminution in the
duties and responsibilities of Executive; (ii) a substantial diminution in
Executive’s compensation or benefits; or (iii) relocation of the Company’s place
of business in which Executive is employed to a location outside of a thirty
(30) mile radius of Boston, Massachusetts.
 
(F)           Mutual Agreement.  This Agreement and Executive’s employment
hereunder may be terminated at any time by the mutual agreement of the Company
and Executive.
 
(G)           Expiration of Term.  This Agreement and Executive’s employment
hereunder shall automatically terminate upon the expiration of the Term.
 
(H)           Definition of Severance Payments.   “Severance Payments” means an
amount of the MIBP equal to the amounts which would have been payable to the
Executive if he had remained with the Company through the remainder of the
fiscal year in which his employment terminates multiplied by a fraction equal to
the number of days during the fiscal year that the Executive remained employed
by the Company divided by 365. If the Executive becomes a full-time employee of
the Company, Severance Payments shall also mean an amount equal to four months
base salary for each full 12 month period Executive is employed by the Company
commencing August 1, 2015, except that in no event shall Severance Payments
exceed the then current base salary on a monthly basis multiplied by 12.


(I)   Execution of Release.   The payment of Severance Payments shall be
conditioned upon the Company’s receipt of a Release from Executive in form and
substance reasonably acceptable to the Company.


3.02           The Company’s Obligations Upon Termination.
 
(A)           Death, Disability, Termination without Cause or Termination for
Good Reason.  If,
 

 
3

--------------------------------------------------------------------------------

 

during the Term, this Agreement and Executive’s employment hereunder shall
terminate as a result of Executive’s death, Disability, termination by the
Company without Cause or termination by the Executive for Good Reason, the
Company’s sole obligation to Executive (or his estate) under this Agreement
shall be for the Company to (i) pay to Executive’s estate the amount of any Base
Salary earned, but not yet paid to Executive, prior to the date of such
termination, (ii) reimburse Executive (or his estate) for any expenses incurred
by Executive through the date of termination, in accordance with Section 2.02,
(iii) pay to the Executive (or his estate) an amount equal to the payment he
would have received under the MIBP for the fiscal year in which his employment
terminated had he remained employed by the Company for the entire fiscal year,
and (d) if at the time of such termination the executive is receiving a Base
Salary and his employment is terminated without Cause by the Company or the
executive terminates for Good Reason, the amount of Severance Pay.
 
(B)           For Cause; Termination by Executive without Good Reason.  If,
during the Term, the Company shall terminate this Agreement and Executive’s
employment hereunder for Cause or Executive shall terminate this Agreement and
Executive’s employment hereunder without Good Reason, the Company’s sole
obligation to Executive under this Agreement shall be for the Company to (i) pay
to Executive the amount of any Base Salary earned, but not yet paid to
Executive, prior to the date of such termination, and (ii) reimburse Executive
for any expenses incurred by Executive through the date of termination, in
accordance with Section 2.02.
 
(D)           Expiration of Term; Mutual Agreement.  Upon the expiration of the
Term or any termination of this Agreement and Executive’s engagement hereunder
by mutual agreement of the Company and Executive, the Company’s sole obligation
to Executive under this Agreement shall be for the Company to (i) pay to
Executive the amount of any Base Salary earned but not yet paid to Executive,
prior to the date of such termination, and (ii) reimburse Executive for any
expenses incurred by Executive through the date of termination, in accordance
with Section 2.02.
 
(E)           Vested Benefits.  In addition to the payments and benefits set
forth in this Section 3.02, amounts which are vested benefits or which Executive
is otherwise entitled to receive under any plan, program, policy or practice
(with the exception of those relating to any severance or equity incentive plan)
on the date of termination, shall be payable in accordance with such plan,
policy, practice or agreement.
 
3.03.   Executive’s Obligations Upon Termination. Upon any termination, the
Executive agrees that he will be bound by the Employee NDA, and that he will
inform all third parties, including but not limited to, future employers,
consulting or other clients of Executive, of these agreements.  The Executive
acknowledges that the restrictions contained in the Employee NDA are reasonable
and necessary to protect the legitimate business interests of the Company and
that any breach or threatened breach by Executive of any provision contained in
the Employee NDA will result in immediate irreparable injury to the Company for
which a remedy at law would be inadequate.  Executive further acknowledges that
any remedy specified by any provision of this Agreement shall, unless expressly
providing to the contrary, be a nonexclusive remedy for that provision and shall
not preclude any and all other remedies at law or in equity from also being
applicable.
 
3.04           Release.  Any payments to be made or benefits to be provided by
the Company or any affiliate thereof pursuant to this Article III or any other
provision hereof which requires receipt of a release from Executive, shall be
subject to the Company’s receipt from Executive of an effective general release
and agreement not to sue, in a written form satisfactory to the Company (the
“Release”).  Notwithstanding the due date of any payment hereunder requiring a
Release, the Company shall not be obligated to make any such
 

 
4

--------------------------------------------------------------------------------

 

payment until after the expiration of any revocation period applicable to the
Release.
 
3.05           Survival.  This Article III and Article IV shall survive any
expiration or termination of this Agreement.
 
ARTICLE IV
MISCELLANEOUS


4.01           Benefit of Agreement and Assignment.  This Agreement shall inure
to the benefit of the Company, any subsidiary of the Company, and each of their
respective successors and assigns (including, without limitation, any purchaser
of all or substantially all of the assets of either of the foregoing) and shall
be binding upon such parties and their respective successors and assigns.  This
Agreement shall also inure to the benefit of and be binding upon Executive and
Executive’s heirs, administrators, executors and assigns.  Executive may not
assign or delegate Executive’s duties under this Agreement without the prior
written consent of the Company.  Nothing in this Agreement shall preclude the
Company and/or any subsidiary of the Company from consolidating or merging into
or with, or transferring all or substantially all of its assets to, or engaging
in any other business combination with, any other person or entity which assumes
this Agreement and all obligations and undertakings of such party
hereunder.  Upon such a consolidation, merger, transfer of assets or other
business combination and assumption, the term “Company” as used herein shall be
deemed to be modified as necessary to reflect that such other person or entity
shall have assumed the benefits and obligations of such party hereunder and this
Agreement shall continue in full force and effect unless otherwise terminated
pursuant to the terms hereof.


4.02           Notices.  Any notice required shall be in writing and shall be
deemed to have been duly given and received: (i) on the date delivered if
personally delivered, (ii) upon receipt by the receiving party of any notice
sent by registered or certified mail ( return receipt requested) or (iii) on the
date targeted for delivery if delivered by nationally recognized overnight
courier or similar courier service, in each case addressed to the Company or
Executive, as the case may be, at the respective addresses indicated below or
such other address as either party may in the future specify in writing to the
other in accordance with this Section 4.02 in the case of the Company to Boston
Omaha Corporation, 292 Newbury Street, Suite 333, Boston, Massachusetts 02115,
with a copy to Gennari Aronson, LLP, 300 First Avenue, Suite 102, Needham,
Massachusetts 02494, Attention Neil Aronson, Esq.  and in the case of Executive
to Adam K. Peterson, 15 East 5th Street, Suite 1601, Tulsa, Oklahoma 74103.


4.03           Entire Agreement.  This Agreement, including the schedules and
exhibits hereto, together with the Employee NDA, contain the entire agreement of
the parties hereto with respect to the terms and conditions of Executive’s
employment during the Term and activities following termination of this
Agreement and supersede any and all prior agreements and understandings, whether
written or oral, between the parties with respect to the subject matter of this
Agreement and the NDA.  This Agreement may not be changed or modified except by
an instrument in writing, signed by the Company and Executive.


4.04           No Waiver.  The waiver by the other party of a breach of any
provision of this Agreement shall not operate or be construed as a continuing
waiver or as a consent to or waiver of any subsequent breach hereof.


4.06           Headings.  The Article and Section headings in this Agreement are
for the convenience of

 
5

--------------------------------------------------------------------------------

 

reference only and do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.


4.07           Governing Law; Jurisdiction.   This Agreement, the performance of
this Agreement and any and all matters arising directly or indirectly herefrom
shall be governed by and construed and enforced in accordance with the internal
laws of the Commonwealth of Massachusetts, without giving effect to the conflict
or choice of law provisions and principles thereof.


4.08           Resolution of Disputes.  In the event of any dispute, controversy
or claim arising out of relating to this Agreement, any and all proceedings
arising out of this agreement shall be brought before a single arbitrator in
accordance with the rules of the American Arbitration Association.  The decision
of the arbitration tribunal shall be final, binding and non-appealable.


4.09           Validity; Severability.  In case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement and such
invalid, illegal and unenforceable provision shall be reformed and construed so
that it will be valid, legal, and enforceable to the maximum extent permitted by
law.


4.11           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


4.10           Independent Advice.   Executive acknowledges and agrees that in
connection with the preparation, negotiation and execution of each of this
Agreement, the Employee NDA and any other related agreements (the “Employment
Arrangements”):  (i) that Gennari Aronson, LLP (“GALLP”) has served, and
continues to serve, as counsel to the Company in connection with the Employment
Arrangements, (ii) that GALLP has not, and does not serve as counsel to
Executive in connection with the Employment Arrangements, (iii) that GALLP has
not counseled or advised the Executive in connection with the Employment
Arrangements, (iv) that the Executive is not relying on any accounting, tax or
legal advice of GALLP in connection with the Employment Arrangement, (v) that
the Executive has been advised to obtain separate and independent accounting,
tax and legal advice of the Executive’s own choosing prior to entering into the
Employment Arrangements, and (vi) that GALLP is an intended third party
beneficiary of this paragraph.
 


 
[SIGNATURE PAGE FOLLOWS]
 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Executive have duly executed this Employment
Agreement as of the date first written above.
 






BOSTON OMAHA CORPORATION




By: /s/ Alex B. Rozek 
      Name: Alex B. Rozek
      Title: Co-Chief Executive Officer




/s/ Adam K.
Peterson                                                                
Adam K. Peterson

 
7

--------------------------------------------------------------------------------

 
